Citation Nr: 0205830	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  95-40 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
bilateral myofascial pain syndrome associated with the 
muscles of mastication and a right-sided displaced meniscus.

2.  Entitlement to specially adapted housing.

3.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only.

4.  Entitlement to an effective date prior to July 25, 1997 
for an evaluation of 60 percent for service-connected 
cervical spine disability.

5.  Entitlement to an effective date prior to July 25, 1997 
for an evaluation of 40 percent for service-connected 
lumbosacral strain.

6.  Entitlement to an effective date prior to July 10, 1998 
for an evaluation of 40 percent for bilateral myofascial pain 
syndrome, to include the issue of whether the Board has 
jurisdiction because the veteran failed to file a timely 
substantive appeal.

(The issue of entitlement to service connection for a left 
ankle disability will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Fred J. Fleming, attorney-at-
law


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
December 1993.

The issues of entitlement to service connection for a left 
ankle condition, variously characterized as weak ankles, and 
entitlement to an evaluation in excess of 40 percent for 
bilateral myofascial pain syndrome associated with the 
muscles of mastication and a right-sided displaced meniscus 
were denied by the Board of Veterans' Appeals (the Board) in 
January 2000; the Board granted an increased evaluation of 50 
percent for migraine headaches and remanded the issue of 
entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus with plantar fasciitis to the Department 
of Veterans Affairs (VA) Regional Office (RO) for additional 
development. 

The veteran appealed the Board's January 2000 denials to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In April 2001, an Appellee's Unopposed Motion for 
Remand and to Stay Proceedings was filed, in light of the 
recently-decided case of Holliday v. Principi, 14 Vet. App. 
280 (2001), in order for the Board to determine the 
applicability of the newly-enacted Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)].  Later in April 2001 the Court granted 
the Motion, vacated the Board's decision with respect to the 
issues noted above and remanded those issues to the Board; 
the appeal as to the remaining issue was dismissed.  

The Board notes that the other issues listed on the title 
page have been timely appealed and are ready for Board 
adjudication.

The veteran was sent a letter by the Board in August 2001 in 
which she was advised that she could submit additional 
argument and evidence in support of her motion within 90 days 
of the date of the letter.  Because there were additional 
issues perfected for appeal other than the issues remanded by 
the Court, the Board requested that the veteran designate who 
she wished to represent her on those issues.  She indicated 
in a January 2002 statement that she wanted the attorney who 
represented her before the Court to represent her on all 
pending issues.  A letter was sent to the veteran's 
representative in February 2002 asking if there was any 
additional evidence or argument to be submitted with respect 
to the issues listed on the title page that had not been 
remanded by the Court.  Copies of private treatment records 
from J.K., D.D.S., were received by VA in February 2002 and 
associated with the claims file.  It was noted on behalf of 
the veteran that she did not wish to waive consideration of 
this additional evidence by the RO under 38 C.F.R. § 20.1304 
(2001).  However, the Board notes that Rule 1304 has been 
amended to eliminate the requirement that evidence received 
by the Board be first referred to the RO for consideration 
and the issuance of a Supplemental Statement of the Case if 
there is no waiver of that right by the appellant or 
representative.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.1304.  Consequently, the 
Board will adjudicate the issue of entitlement to an 
evaluation in excess of 40 percent for bilateral myofascial 
pain syndrome based on all of the evidence of record, 
including the evidence received in February 2002.

Other issues

According to an October 2001 VA Form 21-4138, Statement in 
Support of Claim, the veteran raised the issues of 
entitlement to service connection for trismus damage and aid 
and attendance benefits due to loss of use of the upper and 
lower extremities.  Additionally, the issues of entitlement 
to service connection for a left ankle disability as 
secondary to her service-connected pes planus and entitlement 
to service connection for bursitis of the first metatarsal 
bone of the left foot were raised on behalf of the veteran in 
November 2001.  Since these issues have not been adjudicated 
by the RO, they are referred to the RO for adjudication.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a left ankle 
disability pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) [to be codified at 38 C.F.R. 
§ 19.9(a)(2)].  When such development is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3.105 (Jan. 23, 2002) [to 
be codified at 38 C.F.R. § 20.903.]  After giving such notice 
and reviewing the veteran's response, the Board will prepare 
a separate decision addressing that issue.

The Board also notes that it was contended on behalf of the 
veteran in November 2001, with respect to the issues of 
entitlement to service connection for left ankle disability 
and entitlement to an evaluation in excess of 40 percent for 
bilateral myofascial pain syndrome, that multiple errors in 
the January 2000 Board decision included the following: It 
was error for the hearing officer to fail to suggest to the 
veteran at the August 1997 hearing that she should submit 
medical evidence supportive of her testimony regarding foot 
drop and weak ankles, that there was "failure to follow the 
Court's holdings with regard to Board remands under 
Stegall," that there was failure to apply and consider the 
relevant provisions and case law regarding chronicity and 
continuity, that it was error to fail to provide a recent 
medical examination, that VA should have obtained the 
veteran's Social Security Administration records, and that it 
was error to fail to consider or discuss the benefit of the 
doubt rule.

In response to the November 2001 contentions noted above, the 
Board would note that while most of these contentions appear 
to apply to the claim for service connection for left ankle 
disability, the contention on the need for a new examination 
and the contention on the application of the benefit of the 
doubt rule could also apply to the claim for an increased 
evaluation for bilateral myofascial pain syndrome.  However, 
as noted below, the veteran is currently receiving the 
maximum schedular rating for bilateral myofascial pain 
syndrome under Diagnostic Code 9905.  Consequently, the Board 
believes that the benefit of the doubt rule was taken into 
consideration in the granting of the maximum 40 percent 
rating for bilateral myofascial pain syndrome and will be 
taken into consideration in the decision below.  Since the 
veteran is currently assigned the maximum schedular rating 
for bilateral myofascial pain syndrome, the Board does not 
believe that remanding this issue for another medical 
examination is warranted.  

With respect to the claims of error relevant to the claim for 
service connection for left ankle disability, the Board would 
note that additional development is being undertaken, to 
include a request from the veteran for information on 
additional relevant evidence and obtaining a current 
examination of the left ankle and an opinion from the 
examiner on the possible relationship between any current 
left ankle disability and service.  After these actions are 
completed, the veteran and her representative will have an 
opportunity to comment on the new evidence and any additional 
action they feel needs to be undertaken.


FINDINGS OF FACT

1.  There was definite limitation interfering with 
mastication due to the veteran's bilateral myofascial pain 
syndrome beginning on examination on January 25, 1995.

2.  The veteran is currently receiving the maximum schedular 
rating for myofascial pain syndrome.

3.  The veteran's service-connected cervical and lumbar spine 
disabilities have resulted in marked loss of balance, 
frequent falling, and weakness and limitation of motion of 
the hips, which has essentially resulted in loss of use of 
her lower extremities, in that she requires regular use of a 
wheelchair, although occasional locomotion by other means is 
possible.

4.  The veteran does not have loss of use of one or both 
feet, loss of use of one or both hands, or permanent 
impairment of vision of both eyes.

5.  The veteran's claim for entitlement to an increased 
evaluation for cervical spine disability was received by VA 
on July 15, 1998, and there is evidence of pronounced 
cervical spine disability dated on July 25, 1997.

6.  The veteran's claim for entitlement to an increased 
evaluation for lumbosacral strain was received by VA on July 
15, 1998, and there is evidence of severe lumbosacral strain 
dated on July 25, 1997.

7.  By rating decision of June 1996, the RO granted 
entitlement to service connection for myofascial pain of the 
muscles of mastication and right-side displaced meniscus.  
The veteran filed a notice of disagreement that was received 
by VA in June 1997.  A Supplemental Statement of the Case 
addressing this matter and informing the veteran of her 
appellate rights was issued in July 1997.

8.  The veteran did not file a timely appeal on the issue of 
entitlement to a compensable evaluation for service-connected 
bilateral myofascial pain syndrome.





CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 10 percent 
for myofascial pain syndrome effective January 25, 1995, have 
been met.  

2.  The schedular criteria for an evaluation in excess of 40 
percent for myofascial pain syndrome have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.150, Diagnostic 
Codes 9999-9905 (2001).

3.  The criteria for entitlement for specially adapted 
housing have been met.  38 U.S.C.A. § 2101 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.350, 3.809 (2001).

4.  The eligibility criteria for financial assistance in 
acquiring an automobile or other conveyance or special 
adaptive equipment have not been met.  38 U.S.C.A. §§ 3901, 
3902 (West 1991); 38 C.F.R. §§ 3.808, 4.63 (2001).

5.  The criteria for an effective date earlier than July 25, 
1997 for a 60 percent evaluation for cervical spine 
disability are not met.  38 U.S.C.A. §§ 1155, 5110 (West 
1991); 38 C.F.R. §§ 3.1, 3.151, 3.400, 4.71, Diagnostic Code 
5293 (2001).

6.  The criteria for an effective date earlier than July 25, 
1997 for a 40 percent evaluation for lumbosacral strain are 
not met.  38 U.S.C.A. §§ 1155, 5110 (West 1991); 38 C.F.R. §§ 
3.1, 3.151, 3.400, 4.71, Diagnostic Code 5295 (2001).

7.  The veteran did not perfect an appeal as to the claim of 
entitlement to a compensable evaluation for service-connected 
myofascial pain syndrome; thus, the Board has no jurisdiction 
to consider the issue of an earlier effective date for this 
disability.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 19.4, 20.200, 20.201, 20.202, 
20.302 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an evaluation in excess of 40 percent for 
her service-connected myofascial pain syndrome, specially 
adapted housing, automobile and adaptive equipment, and 
earlier effective dates for increased rating for her service-
connected cervical spine disability, lumbosacral spine 
disability, and myofascial pain syndrome.

In the interest of clarity, the Board will initially discuss 
VA's duty to assist the veteran in the development of her 
claims and the general standard of review.  The Board will 
then provide a general factual background and will then 
analyze the issues on appeal.

The VCAA

The Board observes that the VCAA redefines the obligations of 
VA with respect to its statutory duty to assist veterans in 
the development of their claims.  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

After having carefully reviewed the record on appeal, and for 
reasons expressed immediately below, the Board has concluded 
that the requirements of the VCAA have been effectively 
satisfied with respect to the issues addressed on appeal.  

With respect to the notice provisions of the VCAA, the 
veteran was informed in a May 1999 Statement of the Case of 
the relevant law and regulations and the types of evidence 
that could be submitted by her in support of her claims for 
specially adapted housing and for automobile and adaptive 
equipment; she was informed in a July 1999 Supplemental 
Statement of the Case of the relevant law and regulations 
relevant to her claim for an increased evaluation for 
myofascial pain syndrome; she was informed in a July 2000 of 
the relevant law and regulations and the types of evidence 
that could be submitted by her in support of her claims for 
earlier effective dates for increased evaluations for 
service-connected cervical spine disability, lumbosacral 
spine disability, and myofascial pain syndrome.  The veteran 
has not pointed to any pertinent evidence which exists and 
which has not been associated with her claims folder.

With respect to VA's duty to assist the veteran in the 
development of her claims, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The law provides that 
the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  

There is relevant evidence on file pertaining to the issues 
on appeal in the form of multiple postservice treatment and 
examination reports.  The Board believes that the record 
already contains sufficient medical evidence with which it 
may render an informed decision on each of the issues 
addressed in this decision.  The Board notes that it was 
requested on behalf of the veteran in a November 2001 letter 
(page 2) that VA obtain the veteran's treatment records from 
J.K., D.D.S., and records from Dr. J.K. were added to the 
file in February 2002.

The veteran has been accorded ample opportunity to present 
argument in support of her claims, including presenting her 
own testimony at a personal hearing before the undersigned in 
August 1997 and at a personal hearing with RO personnel in 
July 1999. 

Additionally, with respect to the applicability of the VCAA 
to the issue of whether a timely substantive appeal was filed 
with respect to the issue of entitlement to a compensable 
rating for bilateral myofascial pain syndrome, the Board 
finds that the veteran was informed in the July 1997 
Supplemental Statement of the Case of the necessity of filing 
an adequate substantive appeal within 60 days on this issue.  
No relevant correspondence was received within 60 days.  She 
was also informed in the January 1998 Board remand that a 
timely substantive appeal had not been filed on this issue 
and told that she could submit argument or comment with 
respect to the issue of the timeliness of a substantive 
appeal.  No correspondence on that issue was received.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
above issues on appeal has been consistent with the 
provisions of the new law.  Under these circumstances, a 
remand of those issues for further development would not 
avail the appellant or aid the Board's inquiry, and would 
only serve to unnecessarily delay a decision.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, the 
Board will proceed to a decision on the merits on the above 
noted issues on appeal.  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104(a) (West 1991 and Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991 and 
Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Factual Background 

The veteran's application for compensation for multiple 
disabilities, including temporomandibular joint dysfunction, 
was received by VA in January 1994.

A January 1995 rating decision granted entitlement to service 
connection for multiple disabilities, including degenerative 
joint disease of the cervical spine, which was assigned a 20 
percent evaluation effective January 1, 1994.

February 1995 X-rays of the cervical spine were reported to 
show moderate degenerative changes.

Private outpatient records from January to March 1995 reveal 
extreme temporomandibular joint problems on January 25, 1995 
with a pronounced pop/click on the right side; the veteran 
had a limited opening without discomfort and muscle spasms.

According to November 1995 diagnoses by D.A.C., D.C., the 
veteran had chronic cervical intervertebral disc syndrome 
(grade 3) associated with right arm radiculitis and 
concomitant headaches; and chronic lumbosacral strain 
associated with limitation of motion and segmental 
dysfunction.

According to a December 1995 medical statement from M.R.T., 
D.D.S., the veteran had bilateral myofascial pain associated 
with the muscles of mastication and a right-sided displaced 
meniscus, likely related to automobile accidents in service.  
It was noted that the pain, while treatable, would probably 
never completely resolve.

The diagnoses on VA examination in March 1996 included 
degenerative disc disease of C5-6 and C6-7 without true 
radiculopathy in the upper extremities with marked 
paracervical muscle spasm and limitation of motion; recurrent 
lumbosacral strain with paravertebral muscle spasm without 
true radiculopathy into the lower extremities; and bizarre 
neurological disease which cannot be further delineated, 
associated with numbness and tingling in the upper 
extremities.

A June 1996 rating decision granted entitlement to service 
connection for myofascial pain of the muscles of mastication 
and a right-sided displaced meniscus, which was assigned a 
noncompensable evaluation effective January 1994.  The rating 
decision also granted entitlement to service connection for 
lumbosacral strain and assigned a 10 percent evaluation 
effective January 1, 1994.  The veteran was notified of these 
actions later in June 1996.

VA diagnoses on neurological examination in June 1996 was 
essentially the same as the cervical spine and neurological 
diagnoses in March 1996.  

A September 1996 EMG found electrodiagnostic evidence of 
radiculopathy at the C5 and C6 root levels bilaterally with 
evidence of ongoing denervation.

A November 1996 MRI of the cervical spine revealed C6-7 disc 
protrusion centrally, without cord compression, and C2-3 and 
C5-6 disc bulges with osteophyte formation.  

Private outpatient records dated in December 1996 include a 
diagnostic impression of myofascial pain syndrome.

The assessment on VA examination in March 1997 was of 
ongoing, moderately severe radiculopathy, bilaterally, at C5 
and C6.  It was noted that the assessment was supported by 
marked changes on the EMG performed in September 1996.

An April 1997 rating decision increased the veteran's 20 
percent evaluation for cervical spine disorder to 40 percent 
effective January 1, 1994; she was also granted entitlement 
to service connection, and assigned separate 10 percent 
evaluations effective January 1, 1994, for bilateral upper 
extremity radiculopathy.  The veteran was notified of the 
rating action on April 17, 1997.

The impressions on VA neurosurgical examination in April 1997 
were chronic pain secondary to multi-level cervical 
spondylosis, most likely the result of a 1991 motor vehicle 
accident; veteran with incapacitating neck pain and bilateral 
upper extremity pain, sensory deficits, and bilateral hand 
clumsiness, most likely related to multi-level cervical 
radiculopathy affecting the upper extremities; and evidence 
of a C5 radiculopathy on EMG does not correlate to C4-5 level 
on MRI, which would be the effected level in the veteran and 
was normal.

The assessment on VA examination in June 1997 was multiple 
levels of radiculopathy at both C5-6, bilaterally, and L5-S1.  
The veteran was considered physically disabled for work 
requiring prolonged sitting, driving, lifting, twisting, 
looking overhead, and lifting her arms over her head for 
periods of time.  It was concluded that the veteran was 
essentially unemployable for any job that would require 
lifting or doing any of the above noted activities.

According to a June 1997 statement from the veteran, she 
accepted the VA rating decision on several issues, including 
an increased evaluation for service-connected degenerative 
disc disease of the cervical spine.

A July 1997 rating decision granted an increased evaluation 
of 20 percent for the veteran's service-connected lumbosacral 
strain, effective January 1, 1994.

According to a July 25, 1997 medical report from G.M., M.D., 
the veteran was wearing wrist and knee braces and was very 
difficult to exam.  She was able to walk with a limp and a 
wide-based gait without the use of assistive device.  The 
impressions were chronic musculoskeletal discomfort with 
history of cervical herniated discs and persistent 
lumbosacral pain; veteran with significant difficulty with 
both upper and lower extremity maneuvers because of chronic 
pain of unclear etiology; and history of carpal tunnel 
syndrome, currently with persistent problems with fine finger 
movements of her upper extremities.

The veteran testified at a personal hearing before the 
undersigned at the RO in August 1997 that she had popping, 
pain, and an inability to eat more than small pieces of food 
due to her myofascial pain syndrome (hearing transcript page 
17); her representative contended that DeLuca v. Brown, 8 
Vet. App. 202 (1995) applied to this issue because it 
involved pain on movement.

According to an October 1997 Social Security Administration 
award letter, the veteran was entitled to monthly disability 
benefits beginning April 1996.  It was noted that she became 
disabled on December 31, 1993.

A December 1997 rating decision granted a total disability 
rating based on individual unemployability due to service-
connected disabilities effective April 18, 1997.

It was reported on private pain clinic records dated in March 
1998 that the veteran's entire spine was extremely painful 
and that range of motion was completely limited due to pain.  
The assessment was cervical strain/sprain, cervical 
osteoarthritis, low back pain, and lumbosacral 
osteoarthritis.

According to a July 1998 VA outpatient dental record, the 
maximum opening of the veteran's temporomandibular joint for 
mastication was 15 mm, as compared with a normal opening of 
40 mm.  Right and left lateral movement was 0 mm, compared to 
normal movement of 8 mm.  

According to a statement received from the veteran on July 
15, 1998, her service-connected disabilities of the cervical 
and lumbosacral spine had worsened.

Private outpatient records dated from July 1998 to July 1999 
reveal treatment for musculoskeletal pain.

It was noted on VA examination in August 1998 that the 
veteran was in a wheelchair.  The examination was considered 
inadequate because the veteran was unwilling to get out of 
the wheelchair for examination.  She related her immobility 
to cervical spine radiculopathy and weakness in the upper 
extremities.  The diagnosis was chronic lumbar strain 
syndrome associated with multiple musculoskeletal complaints 
including the hips, the knees, the ankles, and the feet.  It 
was noted that no adequate examination was possible because 
the veteran was confined to a wheelchair and said that 
because of her excruciating generalized pain she was unable 
even to attempt to stand.

A June 1999 rating decision granted an increased evaluation 
of 40 percent for the veteran's service-connected bilateral 
myofascial pain syndrome disability, effective July 10, 1998, 
the date of the outpatient record.  This rating decision also 
increased the rating for cervical spine disability to 60 
percent and increased the rating for lumbosacral strain to 40 
percent; both of the increases were effective on the 
evaluation date of July 25, 1997.

The veteran testified at a personal hearing at the RO in July 
1999 that she needed specially adapted housing and automobile 
and adaptive equipment because she could only walk 10 feet 
and could not climb any stairs without pain (hearing 
transcript page 1); that she needed a cane, brace, and 
wheelchair to ambulate (transcript p. 2); and that she had 
lost the use of both hands and both lower extremities because 
of significant back disability involving multilevel disc 
herniations (transcript p. 8).
The veteran was examined by VA in September 1999.  It was 
noted that she was in a wheelchair.  Examination of the 
lumbosacral spine was difficult because the veteran said that 
she could only take a few steps, and she needed her husband's 
help to get from her wheelchair to the examining table.  The 
veteran did note that she cooked her own food at home.  The 
assessment was obvious multi-level cervical spine 
radiculopathy of each upper extremity with marked reduction 
in range of motion, marked paracervical pain and 
paravertebral spasm with L5 and S1 radiculopathy to the lower 
extremities with bilateral sciatic neuropathy and bilateral 
patellofemoral syndrome.  The examiner reported that the 
veteran's symptoms and complaints of pain were markedly in 
excess of previous X-rays findings, MRI findings, and EMG 
results.  It was suggested that the studies be repeated.

July 2001 treatment records from Dr. J.K. reveal that the 
veteran continued to have temporomandibular joint pain and 
difficulty opening up her mouth.

1.  Entitlement to a rating in excess of 40 percent for the 
veteran's service-connected bilateral myofascial pain 
syndrome.

Pertinent Law and Regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2001).

The diagnostic code numbers appearing opposite the listed 
ratable disabilities are arbitrary numbers for the purpose of 
showing the basis of the evaluation assigned and for 
statistical analysis in the Department of Veterans Affairs, 
and as will be observed, extend from 5000 to a possible 9999.  
Great care will be exercised in the selection of the 
applicable code number and in its citation on the rating 
sheet.  No other numbers than these listed or hereinafter 
furnished are to be employed for rating purposes, with an 
exception as described in this section, as to unlisted 
conditions.  When an unlisted disease, injury, or residual 
condition is encountered, requiring rating by analogy, the 
diagnostic code number will be "built-up" as follows:  The 
first 2 digits will be selected from that part of the 
schedule most closely identifying the part, or system, of the 
body involved; the last 2 digits will be "99" for all 
unlisted conditions.  This procedure will facilitate a close 
check of new and unlisted conditions, rated by analogy.  38 
C.F.R. § 4.27 (2001).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, the United States 
Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

Specific schedular criteria - rating bilateral myofascial 
pain syndrome

The veteran is currently assigned a 40 percent evaluation 
under the provisions of 38 C.F.R. § 4.150, Diagnostic Codes 
9999-9905.  Since the veteran's claim for an increased 
evaluation has been treated by the RO, in effect, as ongoing 
since she originally filed for entitlement to service 
connection for temporomandibular joint dysfunction in January 
1994, Fenderson applies to this issue.

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial process 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  As 
noted above, the veteran's claim was filed in January 1994.  
The criteria under Diagnostic Code 9905 changed effective 
February 17, 1994.  Therefore, the Board must also consider 
the rating criteria in effect before the change of 
regulations.

Under the provisions of Diagnostic Code 9905 [limited motion 
of temporomandibular articulation] in effect prior to 
February 17, 1994, any definite limitation interfering with 
mastication or speech warrants a 10 percent rating; motion of 
the jaw about the temporomandibular articulation limited to 
1/2 inch (12.7 millimeters) warrants a 20 percent rating; 
motion limited to 1/4 inch (6.3 millimeters) warrants a 40 
percent evaluation.  38 C.F.R. § 4.150, Diagnostic Code 9905 
(1993).

There is a January 25, 1995 outpatient report of 
temporomandibular joint problems, including limitation of 
motion although no specific amount of limitation is provided.  
There is also a December 1995 statement on file from Dr. 
M.R.T. in which it is noted that the veteran has bilateral 
myofascial pain associated with the muscles of mastication 
and a right-sided displaced meniscus and that the pain, while 
treatable, would probable never resolve.  Based on these 
reports, the Board concludes that there was definite 
limitation interfering with mastication, warranting a 10 
percent evaluation beginning effective January 25, 1995, the 
date of the medical report.  A higher rating is not warranted 
under the old criteria because there is no evidence prior to 
July 10, 1998 that any limitation of motion of the jaw was 
limited to 1/2 inch.  An evaluation in excess of 10 percent 
beginning January 25, 1995, is also not warranted under the 
current criteria since there is no evidence prior to July 10, 
1998 that the range of inter-incisal motion about the 
temporomandibular articulation was less than 31 millimeters.

Also potentially applicable is 38 C.F.R. § 4.150, Diagnostic 
Code 9904 [malunion of mandible].  Under current rating 
criteria and those in effect prior to February 17, 1994, the 
evaluation of malunion of the mandible is based upon the 
degree of motion and relative loss of masticatory function.  
Slight displacement of the mandible warrants a noncompensable 
evaluation, while moderate displacement is required for a 10 
percent evaluation; severe displacement warrants a 20 percent 
evaluation.  Note: Dependent upon degree of motion and 
relative loss of masticatory function.  38 C.F.R. § 4.150, 
Diagnostic Code 9904 (1993); 38 C.F.R. § 4.150, Diagnostic 
Code 9904 (2001).  

The words "slight", "moderate" and "severe" as used in this 
Diagnostic Code is not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just." See 38 C.F.R. 4.6 (2001).

Since there is no evidence of more than moderate displacement 
of the temporomandibular articulation prior to July 10, 1998, 
an evaluation in excess of 10 percent under the criteria of 
Diagnostic Code 9904 is not warranted.  Diagnostic codes 
involving loss or nonunion of the mandible are inapplicable 
to the veteran's service-connected disability.

Under the current rating criteria found in Diagnostic Code 
9905, when the range of lateral excursion about the 
temporomandibular articulation is within 0 to 4 millimeters 
or when the range of inter-incisal motion about the 
temporomandibular articulation is from 31 to 40 millimeters, 
a 10 percent rating is warranted; an inter-incisal range of 
21 to 30 millimeters warrants a 20 percent rating is 
warranted; an inter-incisal range of 11 to 20 millimeters 
warrants a 30 percent evaluation; and an inter-incisal range 
of zero to 10 millimeters warrants a 40 percent evaluation.  
However, ratings for limited inter-incisal movement may not 
be combined with ratings for limited lateral excursion.  38 
C.F.R. § 4.150, Diagnostic Code 9905 (2001).

The initial evidence that the veteran's jaw movement had 
gotten worse was contained in the VA dental treatment record 
dated July 10, 1998, in which it was noted that there was a 
maximum opening of 15 mm and no lateral movement.  Prior to 
this evidence, there is no evidence of a specific amount of 
limitation of motion of the temporomandibular joint 
articulation.  Although a maximum opening of 15 mm is 
assigned a 30 percent evaluation under the current rating 
schedular, the veteran was assigned a 40 percent evaluation 
effective July 10, 1998 based on the examination findings.  
The Board notes that this is the maximum schedular evaluation 
provided under the rating schedule for limitation of motion 
of the temporomandibular articulation.

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2001) may provide a basis for an 
increased evaluation for service-connected cervical spine 
disability.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that 38 C.F.R. §§ 4.40, 4.45, and 4.59 were not 
subsumed into the diagnostic codes under which the veteran's 
disabilities are rated, and that the Board has to consider 
the functional loss due to pain of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. at 206.

However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), 
the Court determined that if a claimant is already receiving 
the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  In the instant case, the veteran is currently 
receiving a 40 percent evaluation for bilateral myofascial 
pain syndrome under Diagnostic Code 9905, which is the 
maximum allowable rating.  Accordingly, the aforementioned 
provisions of 38 C.F.R. § 4.40 and § 4.45 are not for 
consideration.  See Johnston, 10 Vet. App. at 85.

Finally, the Board notes that the matter of entitlement to an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2001) has not been addressed by the RO and has 
not been argued or raised by or on behalf of the veteran.  
Consequently, it cannot be addressed by the Board.  See Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996), which found that when an 
extraschedular grant may be in order, the issue must first be 
adjudicated by those officials who possess the delegated 
authority to assign such a rating in the first instance under 
38 C.F.R. § 3.321(b)(1).

2.  Entitlement to specially adapted housing. 

Relevant Law and Regulations

Applicable regulations provide that specially adapted housing 
is available to a veteran who has a permanent and total 
service-connected disability due to: (1) the loss, or loss of 
use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes or a wheelchair.  38 U.S.C.A. § 2101(a) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.809 (2001).  The phrase 
"preclude locomotion" is defined as the necessity for regular 
and constant use of a wheelchair, braces, crutches or canes 
as a normal mode of locomotion although occasional locomotion 
by other methods may be possible.  38 C.F.R. § 3.809(d) 
(2001).

Analysis

The veteran is seeking entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing. 

The relevant service-connected disabilities are degenerative 
disc disease of the cervical spine, evaluated as 60 percent 
disabling, lumbosacral strain, evaluated as 40 percent 
disabling; left upper extremity radiculopathy, evaluated as 
10 percent disabling; right upper extremity radiculopathy, 
evaluated as 10 percent disabling; bilateral pes planus, 
evaluated as 10 percent disabling; subpatellar chondromalacia 
of the left knee, evaluated as 10 percent disabling; and 
subpatellar chondromalacia of the right knee, evaluated as 10 
percent disabling.  The veteran was awarded a total 
disability rating based on individual unemployability due to 
service-connected disability from April 18, 1997 to July 10, 
1998, at which time a 100 percent schedular evaluation was 
assigned. A bilateral factor of 1.9% was added for diagnostic 
codes from July 25, 1997 to August 12, 1997, and a bilateral 
factor of 3.4% was added for diagnostic codes from August 12, 
1997.

The evidence on file shows that the veteran is service 
connected for multiple disabilities that affect her spine and 
her upper and lower extremities.  In fact, the veteran was 
previously granted a total disability rating beginning in 
April 1997 and has been assigned a 100 percent schedular 
rating since July 1998 based primarily on the disabilities to 
her cervical spine, her lumbosacral spine, and her 
extremities.  It was noted by Dr. G.M. in July 1997 that the 
veteran had significant difficulty with both upper and lower 
extremity maneuvers because of chronic pain.  It was reported 
in March 1998 that the veteran's entire spine was extremely 
painful and range of motion was completely limited due to 
pain.  When examined by VA in August 1998, the veteran was in 
a wheelchair and indicated that she could not get out of the 
wheelchair for examination because of excruciating pain.  She 
said at her RO hearing in July 1999 that she needed a cane, 
brace, or wheelchair to ambulate and could not walk more than 
10 feet or climb stairs due to pain.  Finally, the Board 
notes that, despite the notation on VA examination in 
September 1999 that the examination findings were not as 
severe as the veteran's complaints of pain, the assessment in 
September 1999 included obvious multi-level cervical spine 
radiculopathy of each upper extremity with marked reduction 
in range of motion, marked paracervical pain, and 
paravertebral spasm with L5 and S1 radiculopathy to the lower 
extremities with bilateral sciatic neuropathy and bilateral 
patellofemoral syndrome.

Based on the above, it appears that the veteran requires the 
regular and constant use of a wheelchair, braces, crutches or 
a cane as a normal mode of locomotion, although occasional 
locomotion by other methods may be possible.  Therefore, the 
Board finds that the veteran has permanent and total service-
connected disability due to the loss of use of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair. 

3.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only.

Relevant Law and Regulations

The Secretary shall repair, replace or reinstall adaptive 
equipment deemed necessary for the operation of an automobile 
or other conveyance acquired in accordance with the 
provisions of Title 38, Chapter 39, and provide, repair, 
replace, or reinstall such adaptive equipment for any 
automobile or other conveyance which an eligible person may 
previously or subsequently have acquired, where the veteran 
has a service-connected disability that includes one of the 
following: loss or permanent loss of use of one or both feet; 
or loss or permanent loss of use of one or both hands; or 
permanent impairment of vision of both eyes to the required 
specified degree.  38 U.S.C.A. § 3902 (West 1991 and Supp. 
2001); 38 C.F.R. § 3.808 (2001).  For adaptive equipment 
eligibility only, a showing of ankylosis of one or both knees 
or one or both hips is sufficient.  38 U.S.C.A. § 3902; 38 
C.F.R. § 3.808(b)(1)(iv).

Analysis

The Board finds that the criteria for entitlement to a 
certificate of eligibility for financial assistance in 
acquiring an automobile or other conveyance or specially 
adaptive equipment have not been met.  While, as noted above, 
the veteran has significant service-connected disabilities of 
the upper and lower extremities, there is nothing in the 
claims files to support a conclusion that the veteran's 
service-connected disabilities have resulted in ankylosis of 
a knee or hip, or the loss, or permanent loss of use of, a 
foot or a hand.  In fact, the veteran's service-connected 
disabilities primarily involve the spine and its radicular 
symptomatology to the extremities.  Aside from service-
connected pes planus, the veteran is not service-connected 
for disability of either the hand or foot.  While the 
veteran's service-connected disabilities make it more 
difficult for her to use her hands and feet, she has 
indicated that she can walk a short distance.  Additionally, 
while she has difficulty using her arms for certain 
activities, especially for movement above her head, the 
veteran said on VA examination in September 1999 that she 
does her own cooking; and the evidence on file does not 
indicate that the veteran cannot use her arms and hands to 
some degree.  With respect to the veteran's knees, the 
evidence shows chondromalacia, but there is no evidence of 
ankylosis.  Finally, the Board notes that the veteran does 
not have a service-connected disability that involves 
impairment of vision.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim; and that, therefore, 
entitlement to a certificate of eligibility for financial 
assistance in acquiring an automobile or other conveyance or 
specially adaptive equipment is denied.  38 U.S.C.A. §§ 3901, 
3902; 38 C.F.R. §§ 3.808, 4.63.

4. Entitlement to an effective date prior to July 25, 1997 
for a 60 percent evaluation for service-connected cervical 
spine disability and entitlement to an effective date prior 
to July 25, 1997 for a 40 percent evaluation for service-
connected lumbosacral strain.

Relevant Law and Regulations

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400(o)(1) (2001).

Analysis

A January 1995 rating decision granted entitlement to service 
connection for degenerative disc disease of the cervical 
spine and assigned a 20 percent evaluation effective January 
1, 1994.  A June 1996 rating decision granted entitlement to 
service connection for lumbosacral strain and assigned a 10 
percent evaluation effective January 1, 1994.  An April 1997 
rating decision granted an increased evaluation of 40 percent 
for service-connected degenerative arthritis of the cervical 
spine, effective January 1, 1994; and the veteran was 
notified of this rating action on April 17, 1997.  According 
to a statement received from the veteran in June 1997, she 
was satisfied with the 40 percent rating for her cervical 
spine disability.  Moreover, no additional correspondence was 
received from the veteran on that issue within a year of the 
April 1997 notification.  A notice of disagreement to the 10 
percent evaluation for lumbosacral strain was received by VA 
in June 1997.  A Supplemental Statement of the Case was 
issued in July 1997 in which the veteran was told that she 
had 60 days to perfect her appeal on any new issues, which 
would include the issue of an increased evaluation for 
lumbosacral strain; no appeal was received within the 60 day 
time limit.  Consequently, the June 1996 and April 1997 
rating decisions are final.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.1103 (2001).

A claim for increased evaluations for the veteran's service-
connected cervical spine and lumbosacral spine disabilities 
was received by VA on July 15, 1998.  A June 1999 rating 
decision granted an increased evaluation of 60 percent for 
service-connected degenerative disc disease of the cervical 
spine and an increased evaluation of 40 percent for service-
connected lumbosacral strain, both awards effective on July 
25, 1997, the day of private examination showing increased 
neck and low back disability.  

Because the veteran's July 1998 claim for increased ratings 
for her service-connected cervical and lumbosacral spine 
disabilities was received by VA within a year of the July 25, 
1997 examination showing increased disability, the date of 
the examination is the correct effective date for each 
increase.  An examination report prior to July 1997 cannot be 
use as an effective date for an increase for the veteran's 
cervical and lumbosacral spine disabilities because it would 
not be dated within a year of the July 1998 claim.  In short, 
for the reasons and bases expressed above, the Board finds 
that the effective date for the assignment of a 60 percent 
evaluation for service-connected degenerative disc disease of 
the cervical spine and the assignment of a 40 percent 
evaluation for service-connected lumbosacral strain can be no 
earlier than July 25, 1997.

6.  Entitlement to earlier effective date for a compensable 
evaluation for service-connected bilateral myofascial pain 
syndrome, to include whether the Board has jurisdiction of 
the issue because the veteran failed to file a timely appeal.

Relevant law and regulations

The Board has jurisdiction over appeals of questions of law 
and fact that involve entitlement to VA benefits, as well as 
to resolve questions of its own jurisdiction.  38 U.S.C.A. § 
7104 (West 1991 and Supp. 2001); 38 C.F.R. §§ 19.4, 20.101 
(2001).  

Appellate review will be initiated by the filing of a notice 
of disagreement and completed by the filing of a substantive 
appeal after a statement of the case has been furnished.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201 
(2001).  In order to perfect an appeal to the Board, a 
claimant must file a substantive appeal, which consists of a 
properly completed VA Form 9 or correspondence containing the 
necessary information.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 20.202 (2001).

The law requires that a substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent possible, the argument should be related to specific 
items in the statement of the case.  The Board will construe 
such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board must dismiss any appeal over which it lacks 
jurisdiction.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  
Jurisdiction over an issue does not vest in the Board until 
an appeal to the Board has been properly perfected by the 
timely filing of an adequate substantive appeal.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.302 (2001).  An 
application for review on appeal shall not be entertained 
unless it is in conformity with Chapter 71, Title 38, United 
States Code. 38 U.S.C.A § 7108 (West 1991).

The notice of disagreement must be filed within one year from 
the date that the RO mails notice of the determination.  The 
date of mailing of the notification is presumed to be the 
same as the date of the letter.  38 C.F.R. § 20.302(a) 
(2001).  The substantive appeal must be filed within sixty 
days from the date that the RO mails the Statement of the 
Case to the appellant, or within the remainder of the one 
year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  The date of mailing of the Statement of the Case will 
be presumed to be the same as the date of the Statement of 
the Case for purposes of determining whether an appeal has 
been timely filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.302(b) (2001).

A decision as to the adequacy of the substantive appeal will 
be made by the Board.  See 38 C.F.R. § 20.203.  "It is well-
established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits, that a potential jurisdictional 
defect may be raised by the court or tribunal, sua sponte or 
by any party at any stage in the proceedings, and, once 
apparent, must be adjudicated."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

In Marsh v. West, 11 Vet. App. 468 (1998), the Court held 
that the Board must assess its jurisdiction prior to 
addressing the merits of a claim.  The Court further held, 
however, that it could be prejudicial to the appellant for 
the Board to address jurisdictional questions in the first 
instance without affording an appellant the right to present 
argument and evidence on those questions.  



Analysis

The veteran's claim for compensation due to service-related 
disabilities was received by VA on January 1, 1994.  A June 
1996 rating decision granted entitlement to service 
connection for myofascial pain of the muscles of mastication 
and right-sided displaced meniscus, which was assigned a 
noncompensable evaluation effective January 1, 1994.  The 
veteran was notified of this action by letter dated June 27, 
1996, which included information on her right to appeal.  A 
statement from the veteran received by VA on June 30, 1997, 
was considered by the RO to be a notice of disagreement to 
the compensable evaluation for bilateral myofascial pain 
syndrome, and a Supplemental Statement of the Case that 
included this issue was sent to the veteran on July 31, 1997.  
The Supplemental Statement of the Case included a cover 
letter that contained the notation that if the Supplemental 
Statement of the Case contained any issue to which a 
substantive appeal had not been submitted, the veteran needed 
to file a substantive appeal within 60 days to perfect her 
appeal with respect to any new issue, which included the 
issue of entitlement to a compensable evaluation for 
bilateral myofascial pain syndrome.  No correspondence was 
received by or on behalf of the veteran within this 60 day 
period.  

A January 1998 Board decision remanding several issues for 
additional development included a notation that it did not 
appear that a timely substantive appeal had been submitted 
with respect to the issue of entitlement to a compensable 
evaluation for bilateral myofascial pain syndrome and that, 
accordingly, the issue might be subject to dismissal pursuant 
to 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.302.  The 
remand included a paragraph that the veteran and her 
representative should be invited to submit argument or 
comment on the question whether a timely substantive appeal 
was filed with respect to the issue of an increased rating 
for bilateral myofascial pain syndrome.  No subsequent 
correspondence was received from or on behalf of the veteran 
on the issue of whether a timely substantive appeal was filed 
with respect to entitlement to a compensable rating for 
bilateral myofascial pain syndrome.

As noted above, the veteran failed to submit a VA Form 9 
appeal on the issue of entitlement to a compensable 
evaluation for bilateral myofascial pain syndrome within the 
60 day time limit noted above.  The Board has carefully 
reviewed the record in order to determine whether any other 
communication by or on behalf of the veteran constitutes an 
adequate substantive appeal under the pertinent law and 
regulations.  The Board has identified no such communication, 
and the veteran has pointed to none.  

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement and a 
formal appeal.  See Roy v. Brown, 5 Vet. App. 554 (1993).  
Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss a case 
when there is no timely appeal.  This is true despite the 
fact that the RO subsequently granted an increased evaluation 
for bilateral myofascial pain syndrome in the June 1999 
rating decision.

In conclusion, for the reasons and bases expressed above, the 
Board lacks jurisdiction to adjudicate the issue of 
entitlement to an effective date prior to July 10, 1998 for 
the grant of a 40 percent evaluation for bilateral myofascial 
pain syndrome on the merits.  Consequently, her appeal with 
respect to that issue must be dismissed.  See Roy v. Brown, 5 
Vet. App. 554 (1993); see also Fenderson v. West, 12 Vet. 
App. 119, 128-31 (1999) [discussing the necessity to filing a 
substantive appeal which comports with governing 
regulations].






	(CONTINUED ON NEXT PAGE)



ORDER

An evaluation of 10 percent for bilateral myofascial pain 
syndrome associated with the muscles of mastication and a 
right-sided displaced meniscus is granted beginning January 
25, 1995, subject to the controlling regulations applicable 
to the payment of monetary benefits.  

Entitlement to an evaluation in excess of 40 percent for 
bilateral myofascial pain syndrome associated with the 
muscles of mastication and a right-sided displaced meniscus 
is denied.

Entitlement to specially adapted housing is granted.

Entitlement to allowance for automobile and other adaptive 
equipment is denied.

Entitlement to an effective date prior to July 25, 1997 for 
the assignment of a 60 percent evaluation for service-
connected degenerative disc disease of the cervical spine is 
denied.

Entitlement to an effective date prior to July 25, 1997 for 
the assignment of a 40 percent evaluation for service-
connected lumbosacral strain is denied.

The veteran's claim of entitlement to an effective date prior 
to July 10, 1998 for a 40 percent evaluation for myofascial 
pain syndrome is dismissed.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

